Exhibit 10.4

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
October 18, 2018, by and among Strike Capital, LLC, a Texas limited liability
company (“Strike”), Sentinel Management Holdings, LLC, a Delaware limited
liability company (“Sponsor”), and the shareholders of Buyer (as defined below)
set forth on Schedule I hereto (such individuals together with Sponsor, each a
“Shareholder,” and collectively, the “Shareholders”). Strike and the
Shareholders are sometimes referred to herein as a “Party” and collectively as
the “Parties.”

 

W  I T N E S S E T H:

 

WHEREAS, as of the date hereof, each of the Shareholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of ordinary shares, par value $0.0001 per share
(the “Ordinary Shares”), of Sentinel Energy Services Inc., a Cayman Islands
exempted company (“Buyer”), set forth opposite such Shareholder’s name on
Schedule I hereto (such Ordinary Shares, together with any other Ordinary Shares
the voting power over which is acquired by Shareholder during the period from
the date hereof through the date on which this Agreement terminates in
accordance with Section 6.1 hereof (such period, the “Voting Period”), including
any and all Ordinary Shares acquired by such Shareholder during the Voting
Period pursuant to the exercise, exchange or conversion of, or other transaction
involving, any and all warrants issued to such Shareholder in a private
placement that occurred prior to Buyer’s initial public offering (the
“Warrants”), are collectively referred to herein as the “Subject Shares”);

 

WHEREAS, Strike, Buyer, the holders of Company Interests (“Sellers”) and the
other parties thereto propose to enter into a transaction agreement and plan of
merger, dated as of the date hereof (as the same may be amended from time to
time, the “Transaction Agreement”), pursuant to which, upon the terms and
subject to the conditions set forth therein, Buyer will acquire a certain number
of the equity interests from Sellers (such transaction, together with the other
transactions contemplated by the Transaction Agreement, the “Transactions”); and

 

WHEREAS, as a condition to the willingness of the Sellers and Strike to enter
into the Transaction Agreement, and as an inducement and in consideration
therefor, the Shareholders are executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I 

DEFINITIONS

 

Section 1.01 Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Transaction Agreement.

 



 

 

 

ARTICLE II 

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares. Each Shareholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the shareholders of Buyer (or any adjournment or
postponement thereof), and in any action by written consent of the shareholders
of Buyer requested by Buyer’s board of directors or undertaken as contemplated
by the Transactions, such Shareholder shall, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its Subject Shares to be
counted as present thereat for purposes of establishing a quorum, and it shall
vote or consent (or cause to be voted or consented), in person or by proxy, all
of its Subject Shares (a) in favor of the adoption of the Transaction Agreement
and approval of the Transactions and in favor of any proposal submitted to
shareholders for approval in connection with the re-domestication of the Company
from the Cayman Islands to Delaware (the “Domestication”) (and any actions
required in furtherance thereof), (b) against any action, proposal, transaction
or agreement that would result in a breach in any respect of any representation,
warranty, covenant, obligation or agreement of Buyer contained in the
Transaction Agreement, (c) in favor of the proposals set forth in Buyer’s proxy
statements (including in favor of the election of the designees to the board of
directors of Buyer set forth on Schedule II hereto) to be filed by Buyer with
the SEC relating to the Buyer’s Domestication and the Transactions (including
any proxy supplements thereto, the “Proxy Statements”), (d) for any proposal to
adjourn or postpone the applicable special meeting to a later date if there are
not sufficient votes for approval of the Domestication or the Transaction
Agreement and any other proposals related thereto as set forth in the Proxy
Statements on the dates on which such meetings are held and (e) except as set
forth in the Proxy Statements, against the following actions or proposals: (i)
any Buyer Acquisition Transaction or any proposal in opposition to approval of
the Domestication or the Transaction Agreement or in competition with or
materially inconsistent with the Domestication or the Transaction Agreement; and
(ii) (A) any change in the present capitalization of Buyer or any amendment of
the memorandum and articles of incorporation of Buyer, except to the extent
expressly contemplated by the Transaction Agreement , the exhibits thereto and
the Domestication, (B) any liquidation, dissolution or other change in Buyer’s
corporate structure or business; provided that, for the avoidance of doubt, the
Domestication shall not be considered a change in Buyer’s corporate structure or
business, (C) any action, proposal, transaction or agreement that would result
in a breach in any material respect of any covenant, representation or warranty
or other obligation or agreement of a Shareholder under this Agreement, or (D)
any other action or proposal involving Buyer or any of its subsidiaries that is
intended, or would reasonably be expected, to prevent, impede, interfere with,
delay, postpone or adversely affect the Domestication or the Transactions or
would reasonably be expected to result in any of Buyer’s closing conditions or
obligations under the Transaction Agreement not being satisfied. Each of the
Shareholders agrees not to, and shall cause its Affiliates not to, enter into
any agreement, commitment or arrangement with any Person, the effect of which
would be inconsistent with or violative of the provisions and agreements
contained in this Article II.

 

Section 2.2 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative
(collectively, “Representatives”) of any Shareholder or by any Shareholder that
is a natural person, in each case, in his or her capacity as a director or
officer of Buyer.

 

ARTICLE III 

COVENANTS

 

Section 3.1 Generally.

 

(a) Each of the Shareholders agrees that during the Voting Period it shall not,
and shall cause its Affiliates not to, without the Strike’s prior written
consent (except to a permitted transferee as set forth in Sections 7(c) and 5(c)
in those certain letter agreements, dated as of November 2, 2017 and January 31,
2018, respectively, by and between Buyer, Sponsor and the other signatories
thereto (the “Insider Letters”) who agree in writing to be bound by the terms of
this Agreement), which consent shall not be unreasonably conditioned, delayed or
withheld: (i) offer for sale, sell (including short sales), transfer, tender,
pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Subject Shares; (ii) grant any proxies or powers of attorney with
respect to any or all of the Subject Shares; (iii) permit to exist any lien of
any nature whatsoever with respect to any or all of the Subject Shares; or (iv)
take any action that would have the effect of preventing, impeding, interfering
with or adversely affecting such Shareholder’s ability to perform its
obligations under this Agreement.

 



 2 

 

 

(b) In the event of a stock dividend or distribution, or any change in the
Ordinary Shares or Warrants by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Subject Shares” shall be deemed to refer to and include the
Subject Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Shares or Warrants
may be changed or exchanged or which are received in such transaction. Each of
the Shareholders agrees, while this Agreement is in effect, to notify Strike
promptly in writing (including by e-mail) of the number of any additional
Ordinary Shares acquired by such Shareholder, if any, after the date hereof.

 

(c) Each of the Shareholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of such Shareholder contained in this Agreement inaccurate in any
material respect. Each of the Shareholders further agrees that it shall use its
reasonable best efforts to cooperate with Strike and the Sellers to effect the
transactions contemplated hereby and the Transactions.

 

Section 3.2 Standstill Obligations of the Shareholders. Each of the Shareholders
covenants and agrees with Strike that, during the Voting Period:

 

(a) None of the Shareholders shall, nor shall any Shareholder act in concert
with any person to make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the proxy solicitation rules of the SEC) or powers of attorney or similar rights
to vote, or seek to advise or influence any person with respect to the voting
of, any Ordinary Shares in connection with any vote or other action with respect
to a business combination transaction, other than to recommend that shareholders
of Buyer vote in favor of approval of the Domestication and the Transaction
Agreement and in favor of approval of the other proposals set forth in the Proxy
Statements (including the election of the directors set forth on Schedule II
hereto) (and any actions required in furtherance thereof and otherwise as
expressly provided by Article II of this Agreement).

 

(b) None of the Shareholders shall, nor shall any Shareholder act in concert
with any person to, deposit any of the Subject Shares in a voting trust or
subject any of the Subject Shares to any arrangement or agreement with any
person with respect to the voting of the Subject Shares, except as provided by
Article II of this Agreement.

 

Section 3.3 Stop Transfers. Each of the Shareholders agrees with, and covenants
to, Strike that such Shareholder shall not request that Buyer register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any Subject Shares during the term of this Agreement without the
prior written consent of Strike other than pursuant to a transfer permitted by
Section 3.1(a) of this Agreement.

 

Section 3.4 Consent to Disclosure. Each Shareholder hereby consents to the
publication and disclosure in the Proxy Statements (and, as and to the extent
otherwise required by the federal securities laws or the SEC or any other
securities authorities, any other documents or communications provided by Buyer,
Strike or the Sellers to any Governmental Authority or to securityholders of
Buyer) of such Shareholder’s identity and beneficial ownership of Subject Shares
and the nature of such Shareholder’s commitments, arrangements and
understandings under and relating to this Agreement and, if deemed appropriate
by Buyer, Strike or the Sellers, a copy of this Agreement. Each Shareholder will
promptly provide any information reasonably requested by Buyer, Strike or the
Sellers for any regulatory application or filing made or approval sought in
connection with the Transactions (including filings with the SEC).

 

Section 3.5 Notices of Certain Events. Each Party shall notify the other Parties
hereto of any development occurring after the date hereof that causes, or that
would reasonably be expected to cause, any breach in any material respect of any
of the representations and warranties of such Party set forth in this Agreement.

 



 3 

 

 

Section 3.6 Waiver of Additional Warrants. Each Shareholder hereby
unconditionally and irrevocably agrees to waive any and all rights that such
Shareholder has or may have (including pursuant to the Insider Letters or
otherwise) to receive any additional warrants for any equity securities of the
Buyer or any of its Subsidiaries, whether in connection with the repayment of
any loans to Buyer or otherwise.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

 

Each of the Shareholders hereby represents and warrants, severally but not
jointly, to Strike as follows:

 

Section 4.1 Binding Agreement. Such Shareholder (a) if a natural person, is of
legal age to execute this Agreement and is legally competent to do so, and (b)
if not a natural person, (i) is a corporation, limited liability company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Shareholder has
been duly authorized by all necessary corporate, limited liability or
partnership action on the part of such Shareholder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by Strike,
constitutes a legal, valid and binding obligation of such Shareholder,
enforceable against such Shareholder in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 4.2 Ownership of Shares. Schedule I hereto sets forth opposite such
Shareholder’s name the number of Ordinary Shares and the number of Warrants over
which such Shareholder has beneficial ownership as of the date hereof. As of the
date hereof, such Shareholder is the lawful owner of the Ordinary Shares and
Warrants denoted as being owned by such Shareholder on Schedule I and has the
sole power to vote or cause to be voted such Ordinary Shares and, assuming the
exercise of the Warrants, the Ordinary Shares underlying such Warrants. Such
Shareholder has good and valid title to the Ordinary Shares and Warrants denoted
as being owned by such Shareholder on Schedule I, free and clear of any and all
pledges, mortgages, encumbrances, charges, proxies, voting agreements, Liens,
adverse claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement, those imposed by the
Insider Letters and those imposed by applicable law, including federal and state
securities laws. There are no claims for finder’s fees or brokerage commission
or other like payments in connection with this Agreement or the transactions
contemplated hereby payable by such Shareholder pursuant to arrangements made by
such Shareholder. Except for the Ordinary Shares and Warrants denoted on
Schedule I, as of the date of this Agreement, such Shareholder is not a
beneficial owner or record holder of any (i) equity securities of Buyer, (ii)
securities of Buyer having the right to vote on any matters on which the holders
of equity securities of Buyer may vote or which are convertible into or
exchangeable for, at any time, equity securities of Buyer, or (iii) options or
other rights to acquire from Buyer any equity securities or securities
convertible into or exchangeable for equity securities of Buyer.

 

Section 4.3 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by such Shareholder and the consummation by such
Shareholder of the transactions contemplated hereby. If such Shareholder is a
natural person, no consent of such Shareholder’s spouse is necessary under any
“community property” or other laws in order for such Shareholder to enter into
and perform its obligations under this Agreement.

 

(b) None of the execution and delivery of this Agreement by such Shareholder,
the consummation by such Shareholder of the transactions contemplated hereby or
compliance by such Shareholder with any of the provisions hereof shall (i)
conflict with or result in any breach of the organizational documents of such
Shareholder, as applicable, (ii) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which such
Shareholder is a party or by which such Shareholder or any of such Shareholder’s
Subject Shares or assets may be bound, or (iii) violate any applicable order,
writ, injunction, decree, law, statute, rule or regulation of any Governmental
Authority, except for any of the foregoing in clauses (i) through (iii) as would
not reasonably be expected to impair such Shareholder’s ability to perform its
obligations under this Agreement in any material respect.

 



 4 

 

 

Section 4.4 Reliance by Strike and the Sellers. Such Shareholder understands and
acknowledges that Strike and the Sellers are entering into the Transaction
Agreement in reliance upon the execution and delivery of this Agreement by the
Shareholders.

 

Section 4.5 No Inconsistent Agreements. Such Shareholder hereby covenants and
agrees that, except for this Agreement, such Shareholder (a) has not entered
into, nor will enter into at any time while this Agreement remains in effect,
any voting agreement or voting trust with respect to such Shareholder’s Subject
Shares inconsistent with such Shareholder’s obligations pursuant to this
Agreement, (b) has not granted, nor will grant at any time while this Agreement
remains in effect, a proxy, a consent or power of attorney with respect to such
Shareholder’s Subject Shares and (c) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of such Shareholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing such Shareholder from performing any of its material obligations
under this Agreement.

 

Section 4.6 Shareholder Has Adequate Information. Such Shareholder is a
sophisticated shareholder and has adequate information concerning the business
and financial condition of Buyer, Strike and the Sellers to make an informed
decision regarding the transactions contemplated by the Transaction Agreement
and has independently and without reliance upon Buyer, Strike or the Sellers and
based on such information as such Shareholder has deemed appropriate, made its
own analysis and decision to enter into this Agreement. Such Shareholder
acknowledges that Strike and the Sellers have not made and does not make any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth in this Agreement. Such Shareholder acknowledges
that the agreements contained herein with respect to the Subject Shares held by
such Shareholder are irrevocable.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF STRIKE

 

Strike hereby represents and warrants to the Shareholders, as follows:

 

Section 5.1 Binding Agreement. Strike is duly organized and validly existing
under the laws of its jurisdiction of formation and has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by Strike have been
duly authorized by all necessary actions on the part of Strike. This Agreement,
assuming due authorization, execution and delivery hereof by the Shareholders,
constitutes a legal, valid and binding obligation of Strike enforceable against
it in accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 

Section 5.2 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by and the consummation by Strike of the
transactions contemplated hereby.

 



 5 

 

 

(b) None of the execution and delivery of this Agreement by Strike, the
consummation by Strike of the transactions contemplated hereby or compliance by
Strike with any of the provisions hereof shall (i) conflict with or result in
any breach of the organizational documents of Strike, (ii) result in, or give
rise to, a violation or breach of or a default under any of the terms of any
material contract, understanding, agreement or other instrument or obligation to
which Strike is a party or by which Strike or any of its assets may be bound, or
(iii) violate any applicable order, writ, injunction, decree, law, statute, rule
or regulation of any Governmental Authority, except for any of the foregoing as
would not reasonably be expected to impair Strike’s ability to perform its
obligations under this Agreement in any material respect.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall automatically terminate, without
any further action by the Parties, and none of Strike or the Shareholders shall
have any rights or obligations hereunder, and this Agreement shall become null
and void and have no effect upon the earliest to occur of: (a) as to each
Shareholder, the mutual written consent of Strike and such Shareholder, (b) the
Closing Date (following the performance of the obligations of the Parties
required to be performed on the Closing Date) and (c) the date of termination of
the Transaction Agreement in accordance with its terms. The termination of this
Agreement shall not prevent any Party hereunder from seeking any remedies (at
law or in equity) against another Party or relieve such Party from liability for
such Party’s breach of any terms of this Agreement. Notwithstanding anything to
the contrary herein, the provisions of Article VI shall survive the termination
of this Agreement.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

Section 7.2 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 7.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Strike any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares.

 

Section 7.4 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties. The failure
of any Party to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other Party with its obligations hereunder, and
any custom or practice of the Parties at variance with the terms hereof shall
not constitute a waiver by such Party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

 



 6 

 

 

Section 7.5 Notices. All notices or other communications, including service of
process, required or permitted hereunder shall be in writing and shall be deemed
given or delivered and received on the earliest of (a) the day when delivered,
if delivered personally, (b) one Business Day after deposit with a
nationally-recognized courier or overnight service such as Federal Express (or
upon any earlier receipt confirmed in writing by such service), (c) five
Business Days after mailing via U.S. certified mail, return receipt requested,
or (d) the date, with no mail undeliverable or other rejection notice, if sent
by email, in each case addressed as follows:

 

 

(a) If to Strike:

 

Strike Capital, LLC

1800 Hughes Landing Blvd., Suite 500

The Woodlands, TX 77380

Attention: Stephen V. Pate and Rhonda Sigman

Email: steve.pate@strikeusa.com and rhonda.sigman@strikeusa.com

 

with a copy to (which will not constitute notice):

 

Jones Day

2727 North Harwood Street

Dallas, Texas 75201

Attention: Alain Dermarkar and Ira White

Email: adermarkar@jonesday.com and iwhite@jonesday.com

 

  (b) If to any of the Shareholders:

 

c/o Sentinel Energy Services Inc.

700 Louisiana Street, Suite 2700

Houston, Texas 77002

Attention: Krishna Shivram

Email: krishna@sentinelenergyservices.com

 

with copies (which shall not constitute notice) to:

 

Winston & Strawn LLP

2121 N. Pearl Street, Suite 900

Dallas, TX 75201

Attention: David Lange

Email: dlange@winston.com

 

Section 7.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 7.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

Section 7.8 Entire Agreement; Assignment. This Agreement (together with the
Transaction Agreement, to the extent referred to herein, and the schedules
hereto) constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the Parties, or any of them, with respect to the subject
matter hereof. Except for transfers permitted by Section 3.1, this Agreement
shall not be assigned by operation of law or otherwise without the prior written
consent of the other Party.

 



 7 

 

 

Section 7.9 Certificates. Promptly following the date of this Agreement, each
Shareholder shall advise Buyer’s transfer agent in writing that such
Shareholder’s Subject Shares are subject to the restrictions set forth herein
and, in connection therewith, provide Buyer’s transfer agent in writing with
such information as is reasonable to ensure compliance with such restrictions.

 

Section 7.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Notwithstanding the foregoing, the Sellers shall be deemed to be
third party beneficiaries to this Agreement and shall have the right to enforce
such Agreement directly to the extent they may deem such enforcement necessary
or advisable to protect its rights hereunder.

 

Section 7.11 Interpretation. The references herein to Sections, Articles and
Schedules, unless otherwise indicated, are references to Sections and Articles
of and Schedules to this Agreement. Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. Any reference to a Law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder. Any reference to any Contract is a reference to it as amended,
modified and supplemented from time to time. In this Agreement, except to the
extent that the context otherwise requires: (a) “days” means calendar days
unless otherwise indicated; (b) whenever the words “include,” “includes” or
“including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, refer to this Agreement as
a whole and not to any particular provision of this Agreement; and (d)
references to a Person are also to its permitted successors and assigns. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted.

 

Section 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal Laws of the State of Delaware (without
reference to its choice of Law rules).

 

Section 7.13 Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware (or, if the Court of Chancery of the State of
Delaware lacks jurisdiction, then in the applicable Delaware state court) or, if
under applicable Law exclusive jurisdiction over such matter is vested in the
federal courts, any court of the United States located in the State of Delaware
(or any court in which appeal from such courts may be taken), this being in
addition to any other remedy to which such Party is entitled at law or in
equity. In addition, each of the Parties (a) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware or any
court of the United States located in the State of Delaware (or any court in
which appeal from such courts may be taken) in the event any dispute arises out
of this Agreement or any of the transactions contemplated by this Agreement, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that it will
not bring any Action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware or, if under applicable law exclusive jurisdiction over
such matter is vested in the federal courts, any court of the United States
located in the State of Delaware (or any court in which appeal from such courts
may be taken) and (d) consents to service being made through the notice
procedures set forth in Section 7.5. Each of the Shareholders and Strike hereby
agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 7.5 shall be
effective service of process for any proceeding in connection with this
Agreement or the transactions contemplated hereby.

 



 8 

 

 

Section 7.14 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH OF THE PARTIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.14.

 

Section 7.15 Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the Parties
and delivered to the other Party. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 7.16 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Shareholders, on the one hand,
and Strike, on the other hand, and is not intended to create, and does not
create, any agency, partnership, joint venture or any like relationship between
or among the Parties. Without limiting the generality of the foregoing sentence,
each of the Shareholders (a) is entering into this Agreement solely on its own
behalf and shall not have any obligation to perform on behalf of any other
holder of Ordinary Shares or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Ordinary
Shares and (b) by entering into this Agreement does not intend to form a “group”
for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar
provision of applicable law. Each of the Shareholders has acted independently
regarding its decision to enter into this Agreement and regarding its investment
in Buyer.

 

[Remainder of Page Intentionally Left Blank]

 



 9 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.

 

  STRIKE CAPITAL, LLC         By: /s/ Stephen V. Pate     Name: Stephen V. Page
    Title: Manager

 



 10 

 

 

  Sentinel Management Holdings, LLC         By: /s/ Charles S. Leykum     Name:
Charles S. Leykum     Title: Managing Member         CHARLES S. LEYKUM        
/s/ Charles S. Leykum         MARC ZENNER         /s/ Marc Zenner         JON A.
MARSHALL         /s/ Jon A. Marshall



 



 11 

 

 

SCHEDULE I

 

Beneficial Ownership of Securities

 

Shareholder  Number of Shares   Number of Warrants  Sentinel Management
Holdings, LLC   8,550,000    5,933,333  Charles S. Leykum   8,550,000    —  Jon
A. Marshall   37,500    —  Marc Zenner   37,500    —  Total   8,625,000  
 5,933,333 

 



 

 

 

SCHEDULE II

 

Directors

 

Stephen V. Pate

Lee Gardner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 